


Exhibit 10.6
ASCENT CAPITAL GROUP, INC.
2015 OMNIBUS INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT


THIS PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT (this “Agreement”)
is made as of March 24, 2015 (the “Grant Date”), by and between ASCENT CAPITAL
GROUP, INC., a Delaware corporation (the “Company”), and the person signing as
“Grantee” on the signature page hereof (the “Grantee”).
The Company has adopted the Ascent Capital Group, Inc. 2015 Omnibus Incentive
Plan (as has been or may hereafter be amended, the “Plan”), a copy of which is
attached hereto as Exhibit A and by this reference made a part hereof, for the
benefit of eligible employees of the Company and its Subsidiaries. Capitalized
terms used and not otherwise defined in this Agreement will have the meanings
ascribed to them in the Plan.
The Compensation Committee appointed by the Board of Directors of the Company
(the “Committee”) has determined that it would be in the interest of the Company
and its stockholders to enter into an amendment to the Grantee’s employment
agreement (the “Amended Employment Agreement”) and, the Committee, appointed by
the Board of Directors of the Company pursuant to Section 3.1 of the Plan to
administer the Plan, has also determined that it would be in the interest of the
Company and its stockholders to award restricted stock units to the Grantee,
subject to the conditions and restrictions set forth herein and in the Plan, in
order to provide the Grantee with additional remuneration for services rendered,
to encourage the Grantee to enter into the Amended Employment Agreement and to
remain in the employ of the Company or its Subsidiaries and to increase the
Grantee’s personal interest in the continued success and progress of the Company
and its Subsidiaries.
The Company and the Grantee therefore agree as follows:
1.Definitions. The following terms, when used in this Agreement, have the
following meanings:
“2015 Vesting Cycle” means the nine (9) month period beginning on May 1, 2015
and ending on January 31, 2016.
“2016 Vesting Cycle” means the twelve (12) month period beginning on January 1,
2016.
“2017 Vesting Cycle” means the twelve (12) month period beginning on January 1,
2017.
“Accelerated Restricted Stock Units” has the meaning specified in Section 6 of
this Agreement.
“Cause” has the meaning specified in the Amended Employment Agreement.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
“Committee Certification Date” has the meaning specified in Section 3(c) of this
Agreement.
“Common Stock” means the Company’s Series A Common Stock, par value $0.01 per
share.
“Disability” has the meaning specified in the Amended Employment Agreement.
“Earned Restricted Stock Unit” has the meaning specified in Section 3(c) of this
Agreement.

1

--------------------------------------------------------------------------------




“Key Performance Indicators” means the performance metrics as established by the
Committee for any of the 2015 Vesting Cycle, 2016 Vesting Cycle or 2017 Vesting
Cycle.
“Vesting Date” has the meaning specified in Section 3(d) of this Agreement.
“Termination for Good Reason” has the meaning specified in the Amended
Employment Agreement.
2.Award. Pursuant to the terms of the Plan and in consideration of the covenants
and promises of the Grantee herein contained, the Company hereby awards to the
Grantee as of the Grant Date, that number of performance-based Restricted Stock
Units set forth on Schedule 1, each representing the right to receive one share
of the Company’s Common Stock, as authorized by the Committee, subject to the
conditions and restrictions set forth below and in the Plan (the “Restricted
Stock Units”). This Award of Restricted Stock Units granted to the Grantee under
this paragraph 2 is subject to forfeiture in the event that the Grantee fails to
execute and deliver the Amended Employment Agreement by January 1, 2016.
3.
Achievement of Key Performance Indicators; Vesting; Forfeiture of Restricted
Stock Units.

(a)Subject to Section 10.1(b) of the Plan and to earlier vesting in accordance
with Section 6, Restricted Stock Units will be earned and vest, in whole or in
part, only in accordance with the conditions stated in this Section 3.
(b)Schedule 1 sets forth the maximum number of Restricted Stock Units that may
be earned based on the achievement and satisfaction of Key Performance
Indicators, as determined and certified by the Committee.
(c)No later than sixty (60) days following the end of the 2015 Vesting Cycle
and, if applicable, each of the 2016 Vesting Cycle and 2017 Vesting Cycle (each,
a “Committee Certification Date”), the Committee will measure the Grantee’s
performance against the Key Performance Indicators applicable to such vesting
cycle. The Committee will then promptly notify (a “Vesting Notification”) the
Grantee regarding the number of Restricted Stock Units, if any, that have been
earned (each, an “Earned Restricted Stock Unit”) pursuant to this Section 3 as
of the Committee Certification Date relating to such vesting cycle. If the Key
Performance Indicators are satisfied with respect to the 2015 Vesting Cycle,
100% of the Restricted Stock Units will be earned, but, if the Key Performance
Indicators are not so satisfied, all of the Restricted Stock Units will instead
be available to be earned with respect to the 2016 Vesting Cycle. If the Key
Performance Indicators with respect to the 2016 Vesting Cycle are not satisfied,
all of the Restricted Stock Units will instead be available to be earned with
respect to the 2017 Vesting Cycle. Any Restricted Stock Units that remain
outstanding and unearned as of the Committee Certification Date relating to the
2017 Vesting Cycle will automatically be forfeited as of the Close of Business
on such Committee Certification Date. Upon forfeiture of any unearned Restricted
Stock Units pursuant to Section 2, this Section 3 or Section 6, such Restricted
Stock Units and any related Unpaid Dividend Equivalents will be immediately
cancelled, and the Grantee will cease to have any rights with respect thereto.
All Restricted Stock Units earned on a Committee Certification Date will vest in
accordance with the schedule set forth in Section 3(d).
(d)Grantee will become vested subject to continued employment until the
applicable Vesting Date in any Earned Restricted Stock Units as follows (each
date specified below being a “Vesting Date”):

2

--------------------------------------------------------------------------------




(1)
20% of the Earned Restricted Stock Units shall vest in equal installments on
each of March 31, 2016, June 30, 2016, September 30, 2016 and December 31 2016,
if the Committee delivers a Vesting Notification to the Grantee relating to the
2015 Vesting Cycle;

(2)
(x) 30% of the Earned Restricted Stock Units shall vest in equal installments on
each of March 31, 2017, June 30, 2017, September 30, 2017 and December 31, 2017,
if the Committee delivers a Vesting Notification to the Grantee relating to the
2015 Vesting Cycle or (y) 50% of the Earned Restricted Stock Units shall instead
vest in equal installments on each of such dates if the Committee instead
delivers a Vesting Notification to the Grantee relating to the 2016 Vesting
Cycle; and

(3)
(x) 50% of the Earned Restricted Stock Units shall vest in equal installments on
each of March 31, 2018, June 30, 2018, September 30, 2018 and December 31, 2018,
if the Committee delivers a Vesting Notification to the Grantee relating to the
2015 Vesting Cycle or the 2016 Vesting Cycle or (y) 100% of the Earned
Restricted Stock Units shall instead vest in equal installments on each of such
dates if the Committee instead delivers a Vesting Notification to the Grantee
relating to the 2017 Vesting Cycle;

provided, however, that in no event will Grantee become vested in more than 100%
of the Earned Restricted Stock Units.
(e)Any Dividend Equivalents with respect to Earned Restricted Stock Units that
have not theretofore become Vested Dividend Equivalents (“Unpaid Dividend
Equivalents”) will become vested only to the extent that the Earned Restricted
Stock Units related thereto shall have become vested in accordance with this
Agreement.
(f)Notwithstanding the foregoing, the Grantee will not vest, pursuant to this
Section 3, in Earned Restricted Stock Units or related Unpaid Dividend
Equivalents which the Grantee would otherwise vest in with respect to a given
Vesting Date if the Grantee has not been continuously employed by the Company or
any of its Subsidiaries from the Grant Date through such Vesting Date.
Notwithstanding the foregoing, if any date on which vesting would otherwise
occur is a Saturday, Sunday or a holiday, such vesting will instead occur on the
business day next following such date.
4.Settlement of Restricted Stock Units. Settlement of Earned Restricted Stock
Units or Accelerated Restricted Stock Units that vest in accordance with Section
3 or Section 6, respectively, shall be made as soon as administratively
practicable after the applicable Vesting Date, but in no event later than sixty
(60) days after such Vesting Date. Settlement of vested Earned Restricted Stock
Units and Accelerated Restricted Stock Units shall be made in payment of shares
of Common Stock, together with any related Dividend Equivalents, in accordance
with Section 7.
5.Mandatory Withholding for Taxes. To the extent that the Company is subject to
withholding tax requirements under any national, state, local or other
governmental law with respect to the award of the Restricted Stock Units to the
Grantee or the vesting or settlement thereof, or the designation of any Dividend
Equivalents as payable or distributable or the payment or distribution thereof,
the Grantee must make arrangement satisfactory to the Company to make payment to
the Company or its designee of the amount required to be withheld under such tax
laws, as determined by the Company (collectively, the “Required Withholding
Amount”). To the extent such withholding is required, the Company shall withhold
(a) from

3

--------------------------------------------------------------------------------




the shares of Common Stock represented by such vested Earned Restricted Stock
Units or Accelerated Restricted Stock Units and otherwise deliverable to the
Grantee a number of shares of Common Stock and/or (b) from any related Dividend
Equivalents otherwise deliverable to the Grantee an amount of such Dividend
Equivalents, which collectively have a value (or, in the case of securities
withheld, a Fair Market Value) as of the date the obligation to withhold arises
equal to the Required Withholding Amount, unless the Grantee remits the Required
Withholding Amount to the Company or its designee in cash or shares of Common
Stock and by such time as the Company may require or other provisions for
withholding such amount satisfactory to the Company have been made.
Notwithstanding any other provisions of this Agreement, the delivery of any
shares of Common Stock represented by vested Earned Restricted Stock Units or
Accelerated Restricted Stock Units and any related Dividend Equivalents may be
postponed until any required withholding taxes have been paid to the Company.
6.Early Termination or Vesting of Restricted Stock Units.
Subject to Section 23 hereof, unless otherwise determined by the Committee in
its sole discretion, if the Grantee’s employment with the Company or a
Subsidiary terminates prior to the last day of any applicable Vesting Cycle:  
a.
In the event of Grantee’s Termination Without Cause or Termination With Good
Reason (each as defined in Grantee’s Employment Agreement), then a number of
Restricted Stock Units granted by this Agreement will become vested on the date
of the Grantee’s termination equal to (A) the product of (x) the number of
Restricted Stock Units granted by this Agreement (without regard to any prior
Vesting Dates) and (y) the number of calendar quarters which have elapsed
between January 1, 2016 and the date of the Grantee’s termination (and will
include, for the avoidance of doubt, the entire calendar quarter of the
Grantee’s termination) divided by twelve (12) (with such quotient not to exceed
one (1)), less (B) any Restricted Stock Units that have previously vested.
Example: Assume Grantee’s employment terminates May 1, 2017. 15,000 Units (less
any previously vested Units) would vest e.g., January 1, 2016 - May 1, 2017 = 6
quarters / 12 = 50% x 30,000 Units = 15,000 Units



(b) If the Grantee dies while employed by the Company or a Subsidiary, then each
Restricted Stock Unit will immediately become an Earned Restricted Stock Unit
and fully vested;
(c) If the Grantee’s employment with the Company or a Subsidiary terminates by
reason of Disability, then each Restricted Stock Unit will immediately become an
Earned Restricted Stock Unit and fully vested; and
(d)    If the Grantee’s employment with the Company or a Subsidiary is
terminated for Cause, or Grantee voluntarily resigns without Good Reason, then
any unvested Restricted Stock Units will be forfeited as of the close of
Business on the date of such termination of employment.
Unless the Committee otherwise determines, a change of the Grantee’s employment
from the Company to a Subsidiary or from a Subsidiary to the Company or another
Subsidiary will not be considered a termination of the Grantee’s employment for
purposes of this Agreement. The Restricted Stock Units that vest pursuant to
this Section 6 shall be referred to as “Accelerated Restricted Stock Units”.

4

--------------------------------------------------------------------------------




7.Delivery by the Company. As soon as practicable after the vesting of Earned
Restricted Stock Units, and any related Unpaid Dividend Equivalents, pursuant to
Section 3 or Section 6 (but in no event later than sixty (60) days thereafter)
and subject to the withholding referred to in Section 5, the Company will (a)
register in a book entry account in the name of the Grantee, or cause to be
issued and delivered to the Grantee (in electronic form), that number of shares
of Common Stock represented by such vested Earned Restricted Stock Units and any
securities representing any related Vested Dividend Equivalents, and (b) cause
to be delivered to the Grantee any cash payment representing Vested Dividend
Equivalents. Any delivery of securities will be deemed effected for all purposes
when a statement of holdings reflecting such securities and, in the case of any
Vested Dividend Equivalents, any other documents necessary to reflect ownership
thereof by the Grantee, have been delivered personally to the Grantee or, if
delivery is by mail, when the Company or its stock transfer agent has deposited
the statement of holdings and/or such other documents in the United States mail,
addressed to the Grantee. Any cash payment will be deemed effected when a check
from the Company, payable to the Grantee and in the amount equal to the amount
of the cash owed, has been delivered personally to the Grantee or deposited in
the United States mail, addressed to the Grantee.
8.Nontransferability of Restricted Stock Units. Restricted Stock Units, and any
related Unpaid Dividend Equivalents that have not been earned or vested, are not
transferable (either voluntarily or involuntarily) before or after the Grantee’s
death, except as follows: (a) during the Grantee’s lifetime, pursuant to a
domestic relations order issued by a court of competent jurisdiction that is not
contrary to the terms and conditions of the Plan or this Agreement, and in a
form acceptable to the Committee; or (b) after the Grantee’s death, by will or
pursuant to the applicable laws of descent and distribution, as may be the case.
Any person to whom Restricted Stock Units are transferred in accordance with the
provisions of the preceding sentence shall take such Restricted Stock Units
subject to all of the terms and conditions of the Plan and this Agreement,
including that the vesting and termination provisions of this Agreement will
continue to be applied with respect to the Grantee. Statements of holdings
reflecting Restricted Stock Units that have been earned and vested may be
delivered only to the Grantee (or during the Grantee’s lifetime, to the
Grantee’s court appointed legal representative) or to a person to whom the
Restricted Stock Units have been transferred in accordance with this Section.
9.No Stockholder Rights; Dividend Equivalents. The Grantee will not be deemed
for any purpose to be, or to have any of the rights of, a stockholder of the
Company with respect to any shares of Common Stock represented by any Restricted
Stock Units unless and until such time as shares of Common Stock represented by
vested Earned Restricted Stock Units or Accelerated Restricted Stock Units, as
the case may be, have been delivered to the Grantee in accordance with Section
7, nor will the existence of this Agreement affect in any way the right or power
of the Company or any stockholder of the Company to accomplish any corporate
act, including, without limitation, any reclassification, reorganization or
other change of or to its capital or business structure, merger, consolidation,
liquidation or sale or other disposition of all or any part of its business or
assets. The Grantee will have no right to receive, or otherwise with respect to,
any Dividend Equivalents until such time, if ever, as (a) the Restricted Stock
Units with respect to which such Dividend Equivalents relate shall have become
earned and vested, or (b) such Dividend Equivalents shall have become Vested
Dividend Equivalents as described herein, and, if vesting does not occur, the
related Dividend Equivalents will be forfeited. Dividend Equivalents shall not
bear interest or be segregated in a separate account. Notwithstanding the
foregoing, the Committee may, in its sole discretion, accelerate the vesting of
any portion of the Dividend Equivalents (any Dividend Equivalent that vests
pursuant to Sections 3, 6 or this 9, “Vested Dividend Equivalents”). The
settlement of any Vested Dividend Equivalents shall be made as soon as
administratively practicable after the accelerated vesting date, but in no event
later than sixty (60) days following the date on which such accelerated vesting
date occurs. With respect to any Restricted Stock Units and Dividend
Equivalents, the Grantee is a general unsecured creditor of the Company.

5

--------------------------------------------------------------------------------




10.Adjustments; Early Vesting in Certain Events.
(a)The Restricted Stock Units will be subject to adjustment (including, without
limitation, as to the number of Restricted Stock Units) in such manner as the
Committee, in its sole discretion, deems equitable and appropriate in connection
with the occurrence of any of the events described in Section 4.2 of the Plan
following the Grant Date.
(b)Subject to Section 23, in the event of any Approved Transaction, Board Change
or Control Purchase following the Grant Date, the Restricted Stock Units may
vest in accordance with Section 10.1(b) of the Plan.
11.Restrictions Imposed by Law. Without limiting the generality of Section 10.10
of the Plan, the Company will not be obligated to deliver any shares of Common
Stock represented by vested Earned Restricted Stock Units, Accelerated
Restricted Stock Units or Unpaid Dividend Equivalents if counsel to the Company
determines that the issuance or delivery thereof would violate any applicable
law or any rule or regulation of any governmental authority or any rule or
regulation of, or agreement of the Company with, any securities exchange or
association upon which shares of Common Stock or other applicable securities are
listed or quoted. The Company will in no event be obligated to take any
affirmative action in order to cause the delivery of shares of Common Stock
represented by vested Restricted Stock Units, Accelerated Restricted Stock Units
or securities constituting or cash payment related to any Unpaid Dividend
Equivalents to comply with any such law, rule, regulation, or agreement.
12.Notice. Unless the Company notifies the Grantee in writing of a different
procedure or address, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid and addressed as
follows:
Ascent Capital Group, Inc.
5251 DTC Parkway, Suite 1000
Greenwood Village, Colorado 80111
Attn: General Counsel
Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee’s address as listed in
the records of the Company on the date of this Agreement, unless the Company has
received written notification from the Grantee of a change of address.
13.Amendment. Notwithstanding any other provision hereof, this Agreement may be
supplemented or amended from time to time as approved by the Committee as
contemplated by Section 10.9(b) of the Plan. Without limiting the generality of
the foregoing, without the consent of the Grantee,
(a)this Agreement may be amended or supplemented from time to time as approved
by the Committee (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company’s stockholders, and provided, in each case, that such changes or
corrections will not adversely affect the rights of the Grantee with respect to
the Award evidenced hereby, or (iii) to make such other changes as the Company,
upon advice of counsel, determines are necessary or advisable because of the
adoption or promulgation of, or change in the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and

6

--------------------------------------------------------------------------------




(b)subject to any required action by the Board or the stockholders of the
Company, the Restricted Stock Units granted under this Agreement may be canceled
by the Committee and a new Award made in substitution therefor, provided, that
the Award so substituted will satisfy all of the requirements of the Plan as of
the date such new Award is made and no such action will adversely affect the
Restricted Stock Units to the extent then earned or vested.
14.Grantee Employment. Nothing contained in this Agreement, and no action of the
Company or the Committee with respect hereto, will confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or any
of its Subsidiaries or interfere in any way with the right of the Company or any
of its Subsidiaries to terminate the Grantee’s employment at any time, with or
without Cause, subject to the provisions of any employment agreement between the
Grantee and the Company or any Subsidiary.
15.Nonalienation of Benefits. Except as provided in Section 8 and prior to
vesting of the Earned Restricted Stock Units or Accelerated Restricted Stock
Units, (a) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (b) no right or benefit hereunder will in any manner be liable
for or subject to the debts, contracts, liabilities or torts of the Grantee or
other person entitled to such benefits.
16.Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Delaware. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Delaware in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.
17.Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto, including the Plan. This Agreement is entered into,
and the Award evidenced hereby is granted, pursuant to the Plan and will be
governed by and construed in accordance with the Plan and the administrative
interpretations adopted by the Committee thereunder. All decisions of the
Committee upon questions regarding the Plan or this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.
18.Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be deemed to be an original, but
all of them together represent the same agreement.
19.Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time hereafter.
20.Entire Agreement. This Agreement is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee, with respect to the subject matter hereof. The Grantee and the Company
hereby declare and represent that no promise or agreement not expressed herein
has been made and that this Agreement contains the entire agreement between the
parties hereto with respect to the Award and replaces and makes null and void
any prior agreements between the

7

--------------------------------------------------------------------------------




Grantee and the Company regarding the Award. Subject to the restrictions set
forth in Sections 8 and 15, this Agreement will be binding upon and inure to the
benefit of the parties and their respective heirs, successors and assigns.
21.Grantee Acceptance. The Grantee shall signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company.
22.Code Section 409A Compliance. If any provision of this Agreement would result
in the imposition of an excise tax under Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”), that provision will be
reformed to avoid imposition of the excise tax and no action taken to comply
with Section 409A (or to provide that the Restricted Stock Units are exempt from
Section 409A) shall be deemed to impair a benefit under this Agreement. If any
portion of the benefits to be provided pursuant to this Agreement constitute
deferred compensation subject to Section 409A, then, to the extent required by
Section 409A, if Grantee is a “specified employee” within the meaning of Seciton
409A, any amounts payable on account of Grantee’s separation from service will
not be paid until the date that is six months and one day following such
separation from service or, if earlier, the date of Grantee’s death.
23.Change in Control.
(a)If the Grantee’s employment with the Company or any of its Subsidiaries
terminates and such termination constitutes a Termination With Good Reason (as
such term is defined in the Amended Employment Agreement) or a Termination
Without Cause (as such term is defined in the Amended Employment Agreement), and
such termination occurs within twelve (12) months following a Change in Control,
all Restricted Stock Units and all related Unvested Dividend Equivalents held by
the Grantee on the date of termination, to the extent not theretofore vested,
will vest fully on the date of such termination.
(b)For purposes of this Section 23, “Change in Control” means any of the
following that otherwise meets the definition of a “change in ownership,” a
“change in effective control” or a “change in ownership of a substantial portion
of the assets” of the Company within the meaning of Section 409A:
(1)
the acquisition by any person or group (excluding John C. Malone and/or any
family member(s) of John C. Malone and/or any company, partnership, trust or
other entity or investment vehicle controlled by such persons or the holdings of
which are for the primary benefit of any of such persons (collectively, the
“Permitted Holders”)) of ownership of stock of the Company that, together with
stock already held by such person or group, constitutes more than 50% of the
total fair market value or more than 50% of the total voting power of the stock
of the Company;

(2)
the acquisition by any person or group (other than the Permitted Holders), in a
single transaction or in multiple transactions all occurring during the twelve
(12)-month period ending on the date of the most recent acquisition by such
person or group, assets from the Company that have a total gross fair market
value equal to or exceeding 40% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions;
or


8

--------------------------------------------------------------------------------




(3)
the acquisition by any person or group (other than the Permitted Holders), in a
single transaction or in multiple transactions all occurring during the twelve
(12)-month period ending on the date of the most recent acquisition by such
person or group, of ownership of stock of the Company possessing 30% or more of
the total voting power of the stock of Company or the replacement of a majority
of the Company’s Board of Directors during any twelve (12)-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board of Directors before the date of appointment or
election.

24.Forfeiture for Misconduct and Repayment of Certain Amounts. If the Grantee
holds the office of Vice President or above as of the Grant Date, and if (i) a
material restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
Subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of Common Stock during
the Misstatement Period was affected by the error(s) giving rise to the need for
such restatement. “Forfeitable Benefits” means (i) any and all cash and/or
shares of Common Stock received by the Grantee upon the vesting during the
Misstatement Period of any Restricted Stock Units and Unvested Dividend
Equivalents held by the Grantee and (ii) any proceeds received by the Grantee
from the sale, exchange, transfer or other disposition during the Misstatement
Period of any Restricted Stock Units and Unvested Dividend Equivalents received
by the Grantee upon the vesting during the Misstatement Period of any Award held
by the Grantee. By way of clarification, “Forfeitable Benefits” will not include
any shares of Common Stock received upon vesting of any Restricted Stock Units
and Unvested Dividend Equivalents during the Misstatement Period that are not
sold, exchanged, transferred or otherwise disposed of during the Misstatement
Period. “Misstatement Period” means the twelve (12)-month period beginning on
the date of the first public issuance or the filing with the Securities and
Exchange Commission, whichever occurs earlier, of the financial statement
requiring restatement.


[Signature Page Follows]

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the Grant Date.






 
 
ASCENT CAPITAL GROUP, INC.
 
 
 
 
 
 
 
 
By:
/s/ William E. Niles
 
 
 
Name:
William E. Niles
 
 
 
Title:
Executive Vice President and General Counsel
 
 
 
 
 
 
 
ACCEPTED:
 
 
 
 
/s/ Michael R. Meyers
 
 
 
 
Michael R. Meyers, Grantee
 
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
SSN:




10

--------------------------------------------------------------------------------




Exhibit A to Performance-Based Restricted Stock Unit Agreement
dated as of March 27, 2015 between
Ascent Capital Group, Inc. and Grantee






Designation of Beneficiary


I, _____________Michael R. Meyers_______________ (the “Grantee”), hereby declare


that upon my death                              (the “Beneficiary”) of
Name


,
Street Address            City        State            Zip Code


who is my                                 , will be entitled to the
Relationship to the Grantee


Restricted Stock Units and all other rights accorded the Grantee by the
above‑referenced grant agreement (the “Agreement”).


It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary’s survival of the Grantee’s death. If any such condition is not
satisfied, such rights will devolve according to the Grantee’s will or the laws
of descent and distribution.
It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Committee prior
to the Grantee’s death.


                                                
Date                            Grantee







A-1

--------------------------------------------------------------------------------




Schedule 1
to
Ascent Performance-Based Restricted Stock Units Award Agreement
Vesting of Restricted Stock Units Based on Key Performance Indicators
Total Number of Potential Maximum Restricted Stock Units: 30,000



1-1